       Case: 3:12-cv-00418-wmc Document #: 26 Filed: 04/27/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

         v.                                   Case No. 12-cv-418-wmc

JOHN BELLAND JR.,

                    Defendant,
         and

AURORA HEALTH CARE,

                    Garnishee Defendant.


                       ORDER TERMINATING GARNISHMENT


       Upon the motion of the United States of America requesting termination of the

garnishment in the above-entitled matter based on defendant having terminated his

employment with the garnishee defendant,

       IT IS HEREBY ORDERED that the garnishment is terminated and the garnishee

defendant is released from any further obligation in this case.
